UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-52751 FSB Community Bankshares, Inc. (Exact name of registrant as specified in its charter) United States 74-3164710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 45 South Main Street, Fairport, New York (Address of Principal Executive Offices) Zip Code (585) 223-9080 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YESxNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x As of November 14, 2011 there were 1,785,000 shares of the Registrant’s common stock, par value $0.10 per share, outstanding, 946,050 of which were held by FSB Community Bankshares, MHC, the Registrant’s mutual holding company. FSB Community Bankshares, Inc. FORM 10-Q Index Page Part I. Financial Information Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 1 Consolidated Statements of Income for the Three Months Ended September 30, 2011 and 2010 2 Consolidated Statements of Income for the Nine months Ended September 30, 2011 and 2010 3 Consolidated Statements of Stockholders’ Equity for the Nine months Ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 Part II. Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults upon Senior Securities 34 Item 4. [Removed and Reserved] 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signature Page 36 Part I. Financial Information Item 1. Consolidated Financial Statements FSB COMMUNITY BANKSHARES, INC. Consolidated Balance Sheets September 30, 2011 and December 31, 2010 (unaudited) (Dollars in thousands, except share data) September 30, December 31, 2010 Assets Cash and due from banks $ $ Interest-earning demand deposits Cash and Cash Equivalents Securities available for sale Securities held to maturity (fair value 2011 $7,333; 2010 $7,305) Investment in FHLB stock Loans held for sale Loans receivable, net of allowance for loan losses (2011 $406; 2010$384) Bank owned life insurance Accrued interest receivable Premises and equipment, net Prepaid FDIC premium Other assets Total Assets $ $ Liabilities & Stockholders’ Equity Deposits: Non-interest-bearing $ $ Interest-bearing Total Deposits Borrowings Advances from borrowers for taxes and insurance Official bank checks Other liabilities Total Liabilities Stockholders’ Equity Preferred Stock- no par value- 1,000,000 shares authorized; no shares issued and outstanding - - Common Stock- $0.10 par value – 10,000,000 shares authorized; 1,785,000 shares issued and outstanding Additional paid-in-capital Retained earnings Accumulated other comprehensive income 67 Unearned ESOP shares – at cost ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements 1 FSB COMMUNITY BANKSHARES, INC. Consolidated Statements of Income Three Months Ended September 30, 2011 and 2010 (unaudited) (Dollars in thousands, except per share data) Interest and Dividend Income Loans $ $ Securities – taxable Securities – tax exempt 14 3 Mortgage-backed securities Other 2 7 Total Interest and Dividend Income Interest expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses 7 8 Net Interest Income After Provision for Loan Losses Other Income Service fees 53 56 Fee income 36 10 Realized gain on sale of securities 95 Increase in cash surrender value of bank owned life insurance 30 34 Realized gain on sale of loans Mortgage fee income 70 59 Other 26 33 Total Other Income Other Expense Salaries and employee benefits Occupancy expense Data processing costs 33 27 Advertising 44 39 Equipment expense Electronic banking 24 22 Directors’ fees 31 30 Mortgage fees and taxes 93 61 FDIC premium expense ) 58 Other expense Total Other Expenses Income Before Income Taxes 21 Provision (Benefit) for Income Taxes (5
